internal_revenue_service number release date index number ------------------------------------ ------------------------------------- -------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-133991-13 date date legend taxpayer state n dear ---------------------- ------------------------------------- ---------------------------- -------------- this is in response to the letter submitted by your authorized representatives requesting a ruling that certain contracts are insurance contracts and that taxpayer’s wholly-owned subsidiary_corporation qualifies as an insurance_company for federal_income_tax purposes facts taxpayer is a partnership organized under the laws of state n and is taxable as a partnership for federal_income_tax purposes taxpayer is engaged in the business of selling equipment to commercial customers taxpayer represents as follows taxpayer is forming a wholly-owned subsidiary_corporation newco in connection with taxpayer’s sales of this equipment newco will develop and market an extended warranty contract program through the program newco will offer to taxpayer’s customers extended warranty contracts extended warranties on parts that are in the equipment the extended warranties are not included in the sales_price of the equipment taxpayer’s customers will have the option of buying an extended warranty for a specified price newco will perform premium fee and claims processing services in conjunction with the extended warranties as well as support services to assist in plr-133991-13 marketing the extended warranties taxpayer will collect the premiums of the extended warranties sold to its customers as agent for newco and newco will be the sole obligor under the extended warranties the extended warranties will provide a customer with protection against economic loss for the replacement or repair related to specified parts not covered by the manufacturer’s warranty for a specified duration the parts covered under the extended warranties will not be manufactured by taxpayer newco or any other affiliate of taxpayer and neither taxpayer nor any of taxpayer’s affiliates will have control_over the manufacturing process the extended warranties will not cover any preventative or routine maintenance will not cover incidental or consequential damages such as property damage and will not cover freight or labor more than half of newco’s business is the issuing of the extended warranties requested ruling sec_1 the extended warranties constitute insurance for federal_income_tax purposes newco will qualify as an insurance_company within the meaning of sec_831 of the internal_revenue_code law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half the business of which during the taxable_year is issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies newco’s qualification as an insurance_company for federal_income_tax purposes therefore depends on whether its primary and predominant activity constitutes issuing of insurance contracts neither the code nor the regulations define the terms insurance or insurance_contract for federal_income_tax purposes the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir the most frequently cited opinion on the definition of insurance is 312_us_531 in which the court describes insurance as an arrangement involving risk-shifting and risk-distributing of an insurance risk determined at the time the transaction was executed cases analyzing captive insurance arrangements have described the plr-133991-13 concept of insurance for federal_income_tax purposes as containing three elements involvement of an insurance risk shifting and distributing of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the test however is not a rigid three-prong test the risk transferred must be a risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_2007_47 2007_2_cb_127 revrul_89_96 1989_2_cb_114 in addition the arrangement must constitute insurance in the commonly accepted sense risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir courts have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks 881_f2d_247 6th cir see also 988_f2d_1135 risk_distribution involves spreading the risk of loss among policyholders 797_f2d_920 10th cir r isk distributing means that the party assuming the risk distributes his potential liability in part among others thus purported insurance arrangements that involve an issuer who contracts with only one policyholder do not qualify as insurance contracts for federal_income_tax purposes revrul_2005_40 the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the plr-133991-13 operative agreements and the method of resolving claims 40_fedclaims_42 in order to determine the nature of an arrangement for federal_income_tax purposes it is necessary to consider all the facts and circumstances in a particular case including not only the terms of the arrangement but also the entire course of conduct of the parties thus an arrangement that purports to be an insurance_contract but that lacks the requisite insurance risk or fortuity may instead be characterized as a deposit arrangement a loan a contribution_to_capital to the extent of net value if any an option or indemnity contract or otherwise based on the substance of the arrangement between the parties the proper characterization of the arrangement may determine whether the issuer qualifies as an insurance_company and whether amounts paid under the arrangement may be deductible under the extended warranties newco assumes the risk of economic loss from the customers for the cost of repairs of specified equipment customers have the option not to purchase an extended warranty customers can also choose to purchase an extended warranty contract from a different company the amounts paid_by the customers to purchase an extended warranty are pooled the effect is to shift to newco the risk of loss from the purchasers of the extended warranties and distribute this risk among the customers participating in the program the risk of loss which is shifted to newco is an insurance risk and the coverage provided to the purchasers is in accord with the commonly accepted sense of insurance ruling sec_1 the extended warranties constitute insurance contracts for federal_income_tax purposes newco qualifies as an insurance_company for federal_income_tax purposes provided its business activity is consistent with taxpayer’s representation that more than half of newco’s business is the issuing of the extended warranties except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-133991-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john e glover senior counsel branch financial institutions products
